            Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 1 of 8




UNITED STATES DISTRICT COURT                                                                   8/10/2021
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

A.J.,

                                                             Plaintiff,
                                                                            PROTECTIVE ORDER
                             - against -
                                                                            21-CV-4482 (AT)(OTW)
THE CITY OF NEW YORK; ABC NYC agency now
known as ADMINISTRATION FOR CHILDREN
SERVICES; ACS LOCATION f/k/a “CAMILLA’S
HOUSE”, JOHN AND JANE DOES 1-10,

                                                         Defendants.

----------------------------------------------------------------------- x


                 WHEREAS Plaintiff and the City of New York (collectively, the “Parties”)

anticipate that, during the course of discovery, records will be sought and produced that may be

deemed confidential under federal, state, and local laws and regulations, as well as by policy and

practice of the New York City Administration for Children’s Services (ACS) and/or the New

York State Office of Children and Family Services, or that is non-public and/or confidential,

proprietary, personal, or sensitive in nature; and

                 WHEREAS the Parties wish to produce and use the above-described materials

for purposes of this Action while at the same time preserving confidentiality to the greatest

extent possible;

                 IT IS HEREBY ORDERED that materials produced in discovery or otherwise

obtained in this Action shall be governed by the following conditions:

                 1. As used herein, “Confidential Material” shall mean (a) any individually

identifying information regarding any person currently or previously in the care and custody of

ACS or the New York City Department of Juvenile Justice for the purpose of secure or non-

                                                         1
           Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 2 of 8




secure detention (“Protected Persons”), or regarding the family members of Protected Persons;

(b) the identify of any victim of a sex offense, N.Y. Civil Rights Law § 50-b; (c) any medical,

mental health, or substance abuse information; (d) all reports made, any information obtained,

reports written, or photographs taken concerning reports of child abuse or neglect, and findings

reported to the Statewide Central Register of Child Abuse and Maltreatment, the Vulnerable

Persons Central Register, and/or the New York State Justice Center, except for aggregate

information that does not contain individually identifiable information, N.Y. Social Services Law

§ 422; 18 N.Y.C.R.R. § 432.7; (e) any documents in the personnel files of any present or former

employee of the City of New York; (f) any documents, including electronically-stored

information and email communications, containing personal information of any present or

former employee of the City of New York; and (g) information which if disclosed would likely

endanger any individual person’s life or safety, N.Y. Pub. Off. Law § 87, or otherwise cause the

individual person harm or embarrassment.

               2. The designation of Confidential Material shall be made by placing or affixing,

at the header or footer, of all pages of the material, in a manner which will not interfere with its

legibility, the word “CONFIDENTIAL” or words to that effect, or by identifying the Bates

numbers of the materials being designated as confidential in writing when producing the

materials. A party may designate information as Confidential Material subsequent to disclosure

by notifying the other party or the parties in writing, and that information shall be treated as if it

had been so designated prior to disclosure. The inadvertent disclosure of any Confidential

Material shall not be construed to be a waiver, in whole or in part, of any party’s claims of

confidentiality, either as to the specific Confidential Material inadvertently disclosed or as to

other related information.




                                                  2
          Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 3 of 8




               3. Any Party may object to the designation of information as Confidential

Material by notifying all Parties’ counsel in writing at any time during the litigation. The Parties

will first try to resolve any confidentiality disputes in good faith on an informal basis; however,

if a resolution is not reached, any Party may seek appropriate relief from the Court. Until the

Court issues an order resolving any such dispute, the Parties shall treat the disputed documents as

Confidential Material.

               4. This Order governs the subsequent disclosure and use of Confidential Material

provided during the course of the Action, by the Parties to the Action or by any entity that is not

named a Party to the Action (“nonparty” or “nonparties”), either voluntarily or as required by

requests for discovery made pursuant to the Federal Rules of Civil Procedure (including any

subpoenas) or by order of the Court. However, this Order shall not be construed to cause any

counsel to produce, return, and/or destroy their own attorney work product, the work product of

their co-counsel, or the work product of any experts, consultants, or other advisors employed or

retained by the Parties or their respective counsel created in anticipation of or in connection with

the Action.

               5. Plaintiff and his attorneys shall not use the Confidential Material for any

purpose other than for the preparation or presentation of his case in this action. All copies shall

be maintained within the possession and control of the Parties’ counsel of record. Any summary

or copy of the Confidential Material shall be subject to the terms of this Order. Except as further

provided in this Order, the Parties and their counsel shall not in any way, directly or indirectly,

publish or disseminate any Confidential Material without the written permission of the producing

party or pursuant to an Order of the Court. The prohibitions in this paragraph include, but are not

limited to, any acts to post Confidential Material on a website, any actions to disseminate




                                                 3
          Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 4 of 8




Confidential Material via social media, any acts to provide Confidential Material to a journalist,

newspaper, magazine, or other publication, and/or any acts otherwise to disseminate the

Confidential Material. Portions of affidavits, deposition transcripts, expert reports, briefs, and

other court filings summarizing or excerpting portions of Confidential Material shall be equally

protected from dissemination or disclosure.

               6. The Parties and their attorneys shall not disclose the Confidential Material to

any person except under the following conditions:

                  a. Disclosure before trial may be made only to plaintiff, to the defendants

                      and their employees, to an expert who has been retained or specially

                      employed by plaintiff’s or defendants’ attorneys in anticipation of

                      litigation or preparation for this action, to a witness at deposition, or to the

                      Court.

                  b. Before any disclosure is made to a person listed in subparagraph (a) above

                      (other than to the Court), the disclosing party’s attorneys shall provide

                      each such person with a copy of this Protective Order, and such person

                      shall consent in writing, in the form annexed hereto as Exhibit A, not to

                      use the Confidential Material for any purpose other than in connection

                      with the prosecution or defense of this case and not to further disclose the

                      Confidential Material except in testimony taken in this case. The signed

                      consent shall be retained by the disclosing party’s attorneys and a copy

                      shall be furnished to all other parties’ attorneys upon request.




                                                 4
           Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 5 of 8




                   c. Disclosure may be made to any member of the staff of the Parties’

                       attorneys’ law office to whom such disclosure is reasonably necessary to

                       the preparation or presentation or defense of this action.

               7. Deposition testimony concerning any Confidential Material that reveals the

contents of such materials shall be deemed confidential, and the transcript of such testimony,

together with any exhibits referred to therein, shall be separately bound, with a cover page

prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be deemed to be

Confidential Material within the meaning of this Stipulation and Protective Order.

               8. If any paper that incorporates any Confidential Material or reveals the

contents of Confidential Information is filed with the Court, the party submitting those

papers shall seek the Court’s permission to file those papers or portions of papers under

seal in accordance with the rules of the United States District Court for the Southern

District of New York and the individual rules of the judge to whom the papers are directed.

               9. Following the conclusion of all phases of this litigation, including all appeals,

all persons who possessed any Confidential Material shall return the materials to the producing

party’s attorney and shall verify their return by affidavit furnished to the producing parties’

attorney. Upon written request by the producing parties’ attorney, the receiving party’s attorney

shall return to the producing party’s attorney all Confidential Material, including all copies,

notes, and other materials containing or referring to information derived therefrom. Confidential

Material may be destroyed rather than returned, and the destruction of same shall be verified by

affidavit furnished to the producing parties’ attorney. Written request(s) for the return or

destruction of Confidential Material must be made by the producing parties’ attorney within 90

days after the conclusion of all phases of this litigation, including any appeals.




                                                  5
           Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 6 of 8




               10. Notwithstanding the provisions of paragraph “8”, the receiving party’s

attorney may retain in their files one copy of all deposition transcripts subject to paragraph “6”

herein and one final copy of all papers filed with the Court that contain or refer to Confidential

Material, which would otherwise be subject to the terms of paragraph “8”. Such papers and

deposition transcripts which may be retained in accordance with this paragraph shall be

conspicuously marked “Contains Confidential Material Subject to Protective Order.”

               11. Nothing in this Stipulation and Protective Order shall be construed to limit

Defendant the City of New York or its agencies’ use of the Confidential Material in the ordinary

course of their business.

               12. Nothing in this Protective Order shall be construed to limit or eliminate the

applicability of the redaction requirements set forth in Federal Rule of Civil Procedure 5.2.

               13. This Protective Order shall be without prejudice to the right of any Party to

oppose disclosure of any information or document on any and all grounds, including but not

limited to the ground that any information or document is not relevant to any claim or defense in

this action. This Protective Order also shall not in any way affect the applicability of the

attorney-client communication privilege or the work product doctrine, or of any other privilege

or doctrine that would exempt any document from disclosure pursuant to federal, state, or local

law or regulation.

               14. Any Party has the right to petition the Court to make information public or to

provide the petitioning party with access to materials or information that has been redacted,

subject to the requirements of Paragraph 3 that the Parties must first attempt to resolve any such

dispute informally prior to seeking judicial intervention, and any disputed documents shall be

treated as Confidential Material until the Court issues an order resolving the dispute.




                                                 6
Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 7 of 8
             Case 1:21-cv-04482-AT Document 27 Filed 08/10/21 Page 8 of 8




                                          EXHIBIT A



                The undersigned hereby acknowledges that he/she has read the Protective Order

entered in the United States District Court for the Southern District of New York on

___________________, 2021 in the action entitled A.J. v. City of New York et al., 21-CV-4482

(AT)(OTW), and understands the terms thereof. The undersigned agrees not to use the

Confidential Material defined therein for any purpose other than in connection with the litigation

of this case, and will not further disclose the Confidential Material except in testimony taken in

this case.



Date                                                 Signature


                                                     Print Name


                                                     Occupation




                                                8
